Case: 5:15-cv-00296-JMH Doc #: 111 Filed: 09/15/21 Page: 1 of 11 - Page ID#: 1102



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION at LEXINGTON

    JANE DOE,                            )
                                         )
          Plaintiff,                     )        Civil No. 5:15-296-JMH
                                         )
    v.                                   )
                                         )
    UNIVERSITY OF KENTUCKY,              )         MEMORANDUM OPINION
                                         )              AND ORDER
          Defendant.                     )

                            ***    ***    ***     ***
         This matter comes before the Court on Defendant University of

Kentucky’s      (the    “University”)    Motion    to   Dismiss   pursuant    to

Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) for alleged

lack of subject matter jurisdiction and failure to state a claim

upon which relief can be granted. Plaintiff has responded in

opposition and has also moved for discovery. For the reasons stated

below, the Court denies the University’s Motion to Dismiss (DE

102) and grants Plaintiff’s Motion for Discovery (DE 107).

    I.     Background

         Plaintiff Jane Doe (“Doe”) was enrolled in her first year at

the Bluegrass Community and Technical College (“BCTC”)1 in the fall

of 2014, when she alleged that she was sexually assaulted by a


1  Previously known as the Lexington Community College, BCTC was
an entity that was wholly owned, managed, and governed by the
University. While Doe was not enrolled as a University student,
Doe lived on campus in the University’s residence hall. At this
time, Doe had been enrolled in a dual academic program at BCTC,
whose successful completion would permit a credit transfer to the
University towards a bachelor’s degree. (DE 57, ¶¶ 7-9).

                                  Page 1 of 11
Case: 5:15-cv-00296-JMH Doc #: 111 Filed: 09/15/21 Page: 2 of 11 - Page ID#: 1103



University student. (DE 57, ¶ 7). Doe contends that she had

previously been in a relationship with the perpetrator, until

September 2014, when she terminated the relationship. (Id., ¶ 11).

      On October 2, 2014, Doe alleges that the physical assault

occurred. During the encounter, her attacker

             forcibly removed [her] leggings, attempted to cover
             her mouth to prevent her from screaming, forced her
             to bend over her bed, and then forcibly penetrated
             his penis into her vagina. After the assault, the
             Assailant stated, “I’m done playing with you.”

(Id., ¶ 12). Doe immediately reported the rape to the University’s

police department, and from then on investigations ensued. (Id.,

¶¶ 16-19). Doe contends that shortly after she “became the target

of harassment on campus and online in social media.” (Id., ¶ 21)

On October 15, 2014, Doe withdrew from campus housing and dropped

out of classes. (Id., ¶ 33). The following year, she chose not to

continue her education at BCTC, and instead enrolled in a dental

assistant certification program at MedQuest College. (Id., ¶ 62).

      Over      the     course     of     two      and    a    half       years,

the University conducted four disciplinary hearings. (Id., ¶¶ 27,

41,   50,    70).     Although   Doe’s   alleged    perpetrator     was    found

responsible for the rape at the first three hearings (see id., ¶¶

30, 43, & 52) the University's appeal board (UAB) overturned the

findings based on procedural deficiencies. (Id., ¶¶ 39, 46, & 55).

At the fourth hearing, however, the alleged perpetrator was found

not responsible. (Id., ¶ 78).

                                 Page 2 of 11
Case: 5:15-cv-00296-JMH Doc #: 111 Filed: 09/15/21 Page: 3 of 11 - Page ID#: 1104



      On     October       1,     2015,       Doe filed       suit     against

the University alleging deliberate indifference to her alleged

sexual assault violated Title IX. (DE 1, ¶¶ 41-47). Since 2015,

however, Doe has amended her complaint on multiple occasions. (See

DE 27, 42, and 57). In the latest amendment, filed on January 30,

2018, Doe added a Title IX claim of retaliation. (DE 57, ¶¶ 95-

99). The University moved for dismissal arguing (among other

things) that Doe lacked standing2 to bring suit. (DE 60). Having

attached several exhibits to the motion, the Court treated the

motion as one for summary judgment and considered limited discovery

relating to Doe’s status as a non-University student. Doe v. Univ.

of Ky., 357 F. Supp. 3d 620, 623 (E.D. Ky. 2019).

      On appeal, the Sixth Circuit reversed the Court’s finding

that Doe lacked standing to bring suit and remanded for further

proceedings, consistent with deciding the merits of the deliberate

indifference claim pursuant to recent case law. Doe v. Univ. of

Ky., 971 F.3d 553, 558-59 (6th Cir. 2020); see Kollaritsch v.

Michigan State University Board of Trustees, 944 F.3d 613, 619-24

(6th Cir. 2019)(holding that Title IX deliberate-indifference

claims require actual proof from the victim of further harassment).

Shortly after the mandate was issued, however, the parties jointly




2  The University raised this argument in the context of Doe’s
then-existing claim of deliberate indifference. (See DE 60 at 18-
20).

                                 Page 3 of 11
Case: 5:15-cv-00296-JMH Doc #: 111 Filed: 09/15/21 Page: 4 of 11 - Page ID#: 1105



moved to dismiss Doe’s deliberate-indifference claim, leaving only

the claim of retaliation. (DE 101).

      On September 29, 2020, the University filed this motion to

dismiss pursuant to Rules 12(b)(1) and 12(b)(6). This matter is

fully briefed. (DE 106; DE 108).

   II.   Legal Standards

      The University brings this motion pursuant to Rules 12(b)(1)

and   12(b)(6)    of   the   Federal   Rules    of   Civil   Procedure.    Rule

12(b)(1) provides that an action may be dismissed for lack of

subject matter jurisdiction. Assertions of sovereign immunity may

be brought under this rule for lack of jurisdiction.               Muniz-Muniz

v. U.S. Border Patrol, 741 F.3d 668, 671 (6th Cir. 2013). “[U]nlike

subject-matter      jurisdiction,      ‘the    entity   asserting     Eleventh

Amendment immunity has the burden to show that it is entitled to

immunity.’ ” Nair v. Oakland Cty. Cmty. Mental Health Auth., 443

F.3d 469, 474 (6th Cir. 2006) (quoting Gragg v. Ky. Cabinet for

Workforce Dev., 289 F.3d 958, 963 (6th Cir. 2002)).

      To survive a motion to dismiss under Rule 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

                                 Page 4 of 11
Case: 5:15-cv-00296-JMH Doc #: 111 Filed: 09/15/21 Page: 5 of 11 - Page ID#: 1106



liable for the misconduct alleged.” Id. However, “a formulaic

recitation of a cause of action’s elements will not do.” Twombly,

550 U.S. at 555. Courts “must construe the complaint in the light

most favorable to the plaintiff and accept all allegations as

true.” Keys v. Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012).

Yet, at the same time, Courts need not accept “legal conclusion[s]

couched as [] factual allegation[s].” Papasan v. Allain, 478 U.S.

265, 286 (1986).

      The Court may only consider the Complaint and any of its

attachments, “public records, items appearing in the record of the

case and exhibits attached to defendant's motion to dismiss so

long as they are referred to in the Complaint and are central to

the claims contained therein.” Bassett v. Nat’l Coll. Athletic

Ass’n (528 F.3d 426, 430 (6th Cir. 2008). “[T]o consider matters

beyond the complaint … would convert the motion [] into a motion

for   summary    judgment.”     Mediacom    Southeast     LLC   v.   BellSouth

Telecomm., Inc., 672 F.3d 396, 399 (6th Cir. 2012) (citation

omitted).

   III. Discussion
        a. Sovereign Immunity

      The University argues that sovereign immunity bars Doe from

pursuing the retaliation claim. (DE 102 at 6). Doe argues that the

Court previously considered the sovereign immunity defense, and

rejected the argument in an earlier decision. (DE 106 at 5; see


                                 Page 5 of 11
Case: 5:15-cv-00296-JMH Doc #: 111 Filed: 09/15/21 Page: 6 of 11 - Page ID#: 1107



generally DE 12: Memorandum Opinion and Order, Dated August 31,

2016).

      Sovereign immunity is abrogated for Title IX claims against

the university. Franks v. Kentucky Sch. for the Deaf, 142 F.3d

360, 363 (6th Cir. 1998). In Franks, the Sixth Circuit explicitly

stated,    “since        Congress      made    its     intention     to    abrogate        the

states’ Title IX immunity              unmistakably         clear,   and        it   had   the

authority     to    do    so    pursuant      to     Section   5   of     the    Fourteenth

Amendment,     we    hold       that    Congress       successfully       abrogated        the

states’ Eleventh Amendment immunity from Title IX lawsuits.” Id.

      Here,    the       University        attacks    the   validity       of Franks,       by

arguing that it does not control in the context of a retaliation

setting (see DE 102 at 10). However, to the extent the University

is arguing that the Court should ignore Franks, that assertion

(without more) is insufficient. “Until a court of appeals revokes

a binding precedent, a district court within the circuit is hard

put to ignore that precedent unless it has unmistakably been cast

into disrepute by supervening authority.” Eulitt v. Me. Dep't of

Educ., 386 F.3d 344, 349 (1st Cir. 2004). The Court is also not

convinced      that        retaliation          is     a     different          subset      of

discrimination.          Nor    is     the    Court    convinced        that     Franks     is

inapplicable in this Title IX context.

      In any case, the Court need not decide the issue now. “The

Sixth     Circuit         has        not     explicitly        decided          whether      a

                                       Page 6 of 11
Case: 5:15-cv-00296-JMH Doc #: 111 Filed: 09/15/21 Page: 7 of 11 - Page ID#: 1108



court must or may resolve        a   sovereign    immunity      defense   before

addressing the merits of a claim.” Wesley v. Campbell, 2010 WL

3120204, at *4 (E.D. Ky. Aug. 5, 2010) (citing Nair, 443 F.3d at

477). “Despite the lack of precedent clearly deciding this issue,

the trend favors granting federal courts discretion to first

address immunity issues or address the merits.” Id.

      Here, in its discretion, the Court seeks to proceed with

adjudication on the merits. There is evidence to suggest that the

University has raised sovereign immunity as an alternative ground

for rejecting Doe’s retaliation claim; otherwise, it would not

have pursued dismissal on additional 12(b)(6) grounds.

         b. Standing

      The   University     briefly     asserts    that    the    Court    should

otherwise find that Doe lacks standing to assert her remaining

claim. (DE 102 at 15-16). This argument3 is premised on the fact

that Doe’s claim arises out of conduct that occurred long ago,

when Doe was no longer in University housing. (Id.) The University

adds that the claim arises out of the fourth disciplinary hearing,

in 2017, when Doe was just a “witness” and no longer a student.




3The Court finds this argument curious. Ironically, the University
faults Doe for the timeline of this claim, when the University,
too, could have raised this standing argument in its previous
motion to dismiss but did not. (See generally Sealed Motion to
Dismiss Third Amended Complaint, filed February 20, 2018(DE 60 at
18-20, 27-28)).

                                 Page 7 of 11
Case: 5:15-cv-00296-JMH Doc #: 111 Filed: 09/15/21 Page: 8 of 11 - Page ID#: 1109



      However, the Court cannot reduce Doe’s status as a mere a

witness; Doe’s status cannot merely be looked at in a vacuum. The

Court must look to the progression of the case, including the four

disciplinary hearings, and ultimately what lead to this claim. To

foreclose Doe from arguing the merits of the retaliation claim

would be unjust, as a causal connection to the University’s conduct

plainly exists.

         c. Retaliation

      The parties, at the least, agree on litigating this matter

under the same framework. (See DE 102 at 16, n.102; DE 106 at 15).

In unpublished authority, the Sixth Circuit has determined that a

Title IX plaintiff must make a prima facie showing “that (1) [s]he

engaged in protected activity, (2) [the funding recipient] knew of

the protected activity, (3) [s]he suffered an adverse school-

related action, and (4) a causal connection exists between the

protected activity and the adverse action.” Gordon v. Traverse

City Area Pub. Schs., 686 F. App'x 315, 320 (6th Cir. 2017). “Other

sister circuits apply similar tests.” Bose v. Bea, 947 F.3d 983,

988-89 (6th Cir. 2020),         cert. denied sub nom. Bose, Prianka v.

Bea, Roberto, et al., No. 20-216, 2021 WL 78095 (2021).

      In her response, Doe clarifies the bases for her claim of

retaliation, arguing that the University retaliated against her

when it:




                                 Page 8 of 11
Case: 5:15-cv-00296-JMH Doc #: 111 Filed: 09/15/21 Page: 9 of 11 - Page ID#: 1110



         (1) delayed scheduling the fourth [disciplinary]
         hearing by more than fifteen months, (2) cancelled
         the fourth hearing on the morning it was to start,
         (3) failed to hold the required pre-hearing meeting,
         (4) failed to make a request to continue the hearing
         until   Officer    Sizemore    could   testify,    (5)
         intentionally kept Officer Sizemore from testifying,
         (6) permitted the Assailant to use Doe’s recorded
         statements contrary to its prior ruling prohibiting
         such use, (7) allowed the fourth hearing panel to
         question her about her federal lawsuit during the
         hearing, (8) found the Assailant not responsible after
         three previous findings in her favor, (9) denied her
         appeal, and (10) made her unable to re-enroll in
         school because of the significant distress caused by
         the three additional administrative hearings and lack
         of appropriate supports. D.E. 57 ¶¶ 67, 71, 73, 76-
         78, 80-82, 86.

(DE 106 at 18). In a separate filing, Doe then moves to clarify

the University’s motion to dismiss and for discovery. (DE 107).

      Doe argues that, while the University’s motion is styled as

a motion to dismiss, it is actually another motion for summary

judgment because it relies on matters that fall outside of the

pleadings. (Id.; DE 106). The University does not deny this. (DE

102 at 5-6). Similar to before (see DE 65), Doe asks the Court to

unequivocally construe the University’s motion as one for summary

judgment; provide Doe an opportunity to conduct discovery on this

claim; provide her the opportunity to file a motion for summary

judgment;    and   preclude    the   University    from   supplementing     his

motion for summary judgment. (DE 107).

      Like the Court previously found (see DE 76), there is no

denying that the University’s motion goes beyond the limits of a


                                 Page 9 of 11
Case: 5:15-cv-00296-JMH Doc #: 111 Filed: 09/15/21 Page: 10 of 11 - Page ID#: 1111



12(b)(6) motion. Doe states that discovery is “crucial” because it

is    the    only    way     it   would   be    able   to    properly   oppose    the

University’s        motion    for   summary      judgment,    and   allow   her   the

opportunity to draft her own motion for summary judgment. (DE 107

at 3).       Doe does not state how much time is required for this

discovery.

       Rule 56(d) gives litigants a chance to secure “ ‘a full

opportunity to conduct discovery’ to be able to successfully defeat

a motion for summary judgment.”                Cline v. Dart Transit Co., 804 F.

App’x 307, 312 (6th Cir. 2020) (quoting Doe v. City of Memphis,

928 F.3d 481, 486 (6th Cir. 2019) (citation omitted). Rule 56(d)

provides the Court with a few options. “[T]he Court may: (1) defer

considering the motion or deny it; (2) allow time to obtain

affidavits or declarations or to take discovery; or (3) issue any

other appropriate order.” FED. R. CIV. P. 56(d) (emphasis added).

       The Court, in fairness to all of the parties, and to provide

Doe the opportunity to be heard, will defer a ruling on the

retaliation         claim,    allowing    the     parties    the    opportunity    to

mutually conduct discovery on this issue and file respective

motions for summary judgment upon its conclusion.

     IV.    Conclusion

       Accordingly, for the reasons stated above,

       IT IS hereby ORDERED as follows:

       (1)    Defendant’s Motion to Dismiss (DE 102) is DENIED.

                                    Page 10 of 11
Case: 5:15-cv-00296-JMH Doc #: 111 Filed: 09/15/21 Page: 11 of 11 - Page ID#: 1112




       (2)    Plaintiff’s Motion for Discovery (DE 107) is GRANTED to

              the   extent   that   she   is   permitted,    along      with   the

              University to conduct limited discovery and to file her

              own   motion    for   summary    judgment     for   the    Court’s

              consideration.

       (3)    The parties SHALL have forty-five (45) days from the

              entry of this Order to conduct limited discovery on

              Doe’s remaining claim of retaliation.

       (4)    Within sixty (60) days from the entry of this Order the

              parties SHALL each file respective motions for summary

              judgment. The parties are cautioned to tailor their

              arguments to addressing the merits of Doe’s remaining

              claim. Response and reply deadlines will be governed by

              local rules.

       This the 15th day of September, 2021.




                                 Page 11 of 11
